DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2018-0075973, filed on 29 Jun 2018.
Status of Claims
Amendments to claims 1, 4, 9, 15, 17, 19, and 21-23 have been entered.
Claims 2 and 3 have been canceled.
Claim 25 has been added.
Accordingly, claims 1 and 4-25 are currently pending.
Response to Applicants Remarks
 Applicant has provided a correction sheet.  Thus, the drawing objection has been withdrawn.
Regarding the 112(b) rejection of claims 1, 19 and 21, applicant amends the claim to state “Doppler maps including information of Doppler velocities associated with the reflected signals.”  See Remarks 9.  Applicant contends that such amendment clarifies the claims.
In response, examiner previously indicated that the claimed subject matter does not include any other unit of measure other than frequency.  However, a court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. 1689).  In light of the specification, one of ordinary skill would understand the Doppler map to include an indication for distance, e.g. time delay.  See Spec. Par. 60.  In fact, one of ordinary skill would infer a time or distance measurement based on the fact that the claims are directed to calculating a time difference.  Examiner has withdrawn the 112(b) rejection of claims 1, 19 and 21.  
Regarding the 112(b) rejections of claims 4 and 23, the applicant refers to Par. 94 of the specification and asserts that one of ordinary skill would understand or interpret claims 4 and 23 based on Par. 94.  See Remarks 10.  Applicant has also amended to claim language to state “respective” distance.  
In response, the amendments have clarified that a respective distance is the distance between each point for each Doppler map as shown in applicant’s Fig. 7.  Examiner withdraws the 112(b) rejections of claims 4 and 23.    
Regarding the 112(b) rejection of claim 15, applicant has amended the claim to provide clarity.  
In response, Examiner withdraws the rejection of claim 15 under 112(b).
Regarding the prior art rejection, applicant contends that one of ordinary skill would not understand or interpret that the phase difference of Rao would/could correspond to the claimed features related to a Doppler velocity difference as recited in amended claim 1.  See Remarks 12.  
In response, applicant is improperly conflating the various rejections.  Rao discloses “Peaks in the resulting combined range-Doppler array are potential objects and the velocity of these potential objects may be determined 414 from the combined range-Doppler array (Para. [0045]).”  Rao further discloses “That is, for an object peak appearing in both of the range-
Applicant further states that Rao is directed to a synchronous mode whereas the invention is directed to an asynchronous mode thus the phase difference disclosed in Rao cannot be the same as the time difference being claimed.  See Remarks 12.
In response, applicant is not claiming a feature that limits the claimed subject matter to an asynchronous mode.  Moreover, even if the distance between the sensors is known, the time difference between the two sensors can change depending on the angular direction of the target or point scatterers of the target.  Also note that one of ordinary skill understands that a delay in time corresponds to a delay in phase proportional to distance as noted in Rao’s equation 1 as well as the equation in Rao Par. 54.  
Applicant further states that Hammes discloses auto-correlation function of PCM and does not disclose correlating different Doppler map as recited in the claimed invention.  
In response, the correlation is performed on a data cube, e.g. Hammes Fig. 6, resulting in correlated data cube, e.g. Hammes Fig. 11 showing only the Doppler plane.  Thus, the correlation of the data cube would meet the scope of correlating different Doppler arrays or maps. Moreover, Hammes in Par. 18 states that the PCM technique includes correlated transitions between positions within the transmit antenna array thus implying that correlation across at least two Doppler arrays because each antenna element would have a Doppler array.  
Applicant further states that neither Rao nor Hammes disclose calculating a time delay because the time delay is given as input.
In response and as previously discussed, a phase delay corresponds to a time delay.  Also, a time delay is typically calculated in order to determine range to a target.  Moreover, the time difference between sensors can change depending on the angular direction to the target thus it is incorrect for applicant to assume or suggest that the time delay is a known input.  
Applicant contends that Hammes is not prior art under 102(a)(2) because Hammes was not patent issued or patented.  
In response, statute 102(a)(2) only requires that the application for a patent names another inventor and filed before the effective filing date of the claim invention.  Hammes was filed in March 1, 2018 which is before the effective filing date of June 29, 2018.  
Claim Rejections - 35 USC § 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 8-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao (2018/0172813) published June 21, 2018.
As to claim 1, Rao discloses a radio detection and ranging (radar) operating apparatus, comprising: radar sensors configured to receive signals reflected from an object (Para. [0005] “receiving reflected chirps”, see also Fig. 12 step 1204 & 1212.  See also Para. [0026] “FMCW radar system 200” as shown in Fig. 2); and 
a processor (Fig. 2 item 206) configured to generate Doppler maps for the radar sensors based on the reflected signals, the Doppler maps including information of Doppler velocities associated with the reflected signals (Para. [0051-54] “velocity of the object.”  See also at least Eqs. 2-6); 
extract landmark points between which a Doppler velocity difference is less than a threshold velocity difference, form among target point included in the Doppler maps (Para. [0045] Fig. 4 item 414 and Fig. 6 item 612.  See also Para. [0077] wherein the determination of a stationary target implies a velocity difference less than a threshold velocity difference); 
estimate a time difference between the radar sensors based on the generated Doppler maps (Para. [0077] “for an object peak appearing in both of the range-Doppler arrays, the difference between each phase difference of the four phase differences determined for the peak using time delay .DELTA.T.sub.1 and the respective phase difference of the four phase differences determined for the peak using time delay.” See also Fig. 12 step 1204 & 1212 
As to claim 5, Rao further discloses the radar operating apparatus of claim 1, wherein the processor is further configured to extract landmark points from the Doppler maps of the radar sensors and estimate the time difference based on points in time at which the radar sensors receive signals reflected from the landmark points (Para. [0076-79] as previously cited and Fig. 12 steps 1206 and 1214).
As to claim 8, Rao further disclose the radar operating apparatus of claim 1, wherein the processor is further configured to distinguish, among the signals received by each of the radar sensors, a signal radiated from a respective radar sensor among the radar sensors and a signal radiated from another radar sensor among the radar sensors, based on the estimated time difference (Para. [0073] “The calibration process begins with the transmission of a frame of chirps initiated 1200 by the master radar transceiver IC 202. The transmission of a frame of chirps by the slave radar transceiver IC 204 is then initiated 1201 with a time delay of .DELTA.T.sub.1. Any suitable value of .DELTA.T.sub.1 may be used. Suitable values for time delays used during calibration are previously described in reference to FIG. 11. Digital IF signals are generated 1202 in each receive channel 202 of each of the radar transceiver ICs 202, 204 as the reflected chirps are received. Thus, four digital IF signals, one from each receive channel 202, are generated in each radar transceiver IC 202, 204.” Fig. 11 step 1110.  See also Fig. 12 step 1218 “compute systematic phase differences” also note that time relates to phase as shown in Fig. 9).
As to claim 9, Rao further discloses the radar operating apparatus of claim 1, wherein the processor is further configured to determine distances to the target points based on the estimated time difference and points in time at which the signals are received by the radar sensors (Para. [0073-79] as previously cited and Figs. 9 & 12).
As to claim 10, Rao further discloses the radar operating apparatus of claim 1, wherein the processor is further configured to synchronize start times of operating intervals of the radar sensors based on the estimated time difference (Para. [0046] “synch” see also Para. [0026] Figs. 2-3).
As to claim 11, Rao further discloses the radar operating apparatus of claim 1, wherein the estimating of the time difference between the radar sensors comprises estimating a time difference between a first radar sensor and a second radar sensor among the radar sensors, and estimating a time difference between a third radar sensor, among the radar sensors, and one of the first radar sensor and the second radar sensor (Para. [0073-79] as previously cited and Figs. 9 & 12.  See also Para. [0067-68] An initial calibration to determine the systematic phase offsets may be performed, e.g., in a factory, using a known stationary object. FIG. 11 is a flow diagram of a method for determining the systematic phase offsets using a known stationary object that may be performed in a radar system such as that of FIGS. 2 and 3. The method may be performed when the radar system is operated in a calibration mode. The method is explained assuming that each radar transceiver IC has four receive channels and two transmit channels. One of ordinary skill in the art will understand embodiments in which the radar transceiver ICs may have more or fewer receive channels and/or transmit channels. The calibration process begins with the transmission of a frame of chirps initiated 1100 by the master radar transceiver IC 202. The transmission of a frame of chirps by the slave radar transceiver IC 204 is then initiated 1102 with a time delay of .DELTA.T. Any suitable value of .DELTA.T may be used that does not cause interference between the ICs 202, 204, and minimizes error in the calculation 
As to claim 12, Rao further discloses the radar operating apparatus of claim 1, wherein the processor is further configured to re-estimate the time difference between the radar sensors, in response to a change in an operating interval of at least one of the radar sensors (Para. [0024] “In some embodiments, chirps in frames generated by two radar transceiver integrated circuits (ICs) in a radar system are transmitted such that there is a time delay .DELTA.T between when one master radar transceiver IC begins transmission and when the other radar transceiver IC begins transmission, i.e., the transmitted chirps from the two radar transceiver ICs are interleaved or staggered by .DELTA.T, where .DELTA.T=T.sub.c/K, K.gtoreq.2. The staggered transmission decreases the effective T.sub.c by a factor of K, thus improving v.sub.max by a factor of K. As illustrated in FIG. 1A for two ICs, when K=2, the staggering of the transmitted chirps is symmetrical, i.e., the space between all adjacent chirps is the same. As illustrated in FIG. 1B, when K>2, the staggering of the transmitted chirps is asymmetrical. In some such embodiments, the radar system is configured to switch between two modes of operation: a mode favoring increased angle resolution and a mode favoring increased v.sub.max.” Figs. 1.   See also Para. [0067-68] as previously cited.).
As to claim 13, Rao further discloses the radar operating apparatus of claim 1, wherein the processor is further configured to generate the Doppler maps for the radar sensors based on frequency differences between signals radiated by respective radar sensors, among the radar sensors, and the reflected signals (yes, the Doppler shift (                    
                        
                            
                                f
                            
                            
                                d
                            
                        
                    
                ) depends on line-of-sight and angular direction given                     
                        
                            
                                f
                            
                            
                                d
                            
                        
                        =
                        
                            
                                2
                                v
                                
                                    
                                        cos
                                    
                                    ⁡
                                    
                                        ∅
                                    
                                
                            
                            
                                λ
                            
                        
                    
                ; thus, a range-Doppler matrix will have frequency differences based on different angular directions to and from each sensor to the object/target/landmark.) 
As to claim 14, Rao further discloses the radar operating apparatus of claim 1, wherein each of the radar sensors is further configured to externally radiate a chirp signal after frequency modulation and receive a chirp signal corresponding to the chirp signal reflected from a target point, and the processor is further configured to determine a distance from each of the radar sensors to the target point based on a frequency difference between the radiated chirp signal and the received chirp signal (Para. [0005] “chirps” and see Fig. 1a-b.).
As to claim 15, Rao discloses the radar operating apparatus of claim 1, wherein the processor is further configured to generate a distance map based on the signals received by the radar sensors (Para. [0045] Range-Doppler arrays).
As to claim 16, Rao further discloses the radar operating apparatus of claim 1, wherein each of the radar sensors is further configured to radiate a modulated chirp signal at a different point in time (Para. [0005] “time delayed second frame of chirps” and see Para. [0068-69] as previously cited as well as Para. [0024].).
As to claim 17, Rao further disclose the radar operating apparatus of claim 1, wherein each of the radar sensors is further configured to receive signals radiated by the respective radar sensor and another radar sensor and reflected from target points (MIMO), and the processor is further configured to detect a contour of the object by estimating distances to the target points based on the signals radiated by the respective radar sensor and the other radar sensor (Para. [0077] “object peak” implies a contour.  See also Figs 11-12 steps 1110, 1206 and 1214).
As to claim 18, Rao further discloses the radar operating apparatus of claim 1, wherein the processor is further configured to compensate for a velocity difference between the radar operating apparatus and another radar operating apparatus and estimate time differences between the radar sensors and radar sensors of the other radar operating apparatus (Para. [0066-69] “calibration is performed based on stationary objects in the scene to determine the phase offsets.”)
As to claim 19, Rao discloses a radio detection and ranging (radar) operating method, comprising:
receiving, by radar sensors, signals reflected from an object (Para. [0023]); 
generating Doppler maps for the radar sensors based on the reflected signals, the Doppler maps including information of Doppler velocities associated with the reflected signals (Para. [0051-54] “velocity of the object.”  See also at least Eqs. 2-6); 
extract landmark points between which a Doppler velocity difference is less than a threshold velocity difference, form among target point included in the Doppler maps (Para. [0045] Fig. 4 item 414 and Fig. 6 item 612.  See also Para. [0077] wherein the determination of a stationary target implies a velocity difference less than a threshold velocity difference); and
estimating a time difference between the radar sensors based on the landmark points using the generated Doppler maps (Para. [0077] “for an object peak appearing in both of the range-Doppler arrays, the difference between each phase difference of the four phase differences determined for the peak using time delay .DELTA.T.sub.1 and the respective phase difference of the four phase differences determined for the peak using time delay.” See also Fig. 12 step 1204 
As to claim 20, Rao further discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 19 (Fig. 2 item 206).
As to claim 21, Rao discloses a radio detection and ranging (radar) operating method, comprising: radiating, by a first radar sensor, a first signal; radiating, by a second radar sensor, a second signal; receiving, by the first radar sensor, a third signal resulting from the first signal being reflected from an object, and a fourth signal resulting from the second signal being reflected by the object; receiving, by the second radar sensor, the third signal and the fourth signal (Para. [0023] “multiple input multiple output” see also Fig. 2 items 202 and 204); generating a first Doppler map for the first radar sensor, based on the third and fourth signals; generating a second Doppler map for the second radar sensor, based on the third and fourth signals, the first Doppler maps and the second Doppler maps respectively including information of Doppler velocities associated with the third and fourth signals (Para. [0045] “range-Doppler arrays” see also Fig. 12 steps 1204 and 1212 and Fig. 11 steps 1106 and 1108), the Doppler maps including information of Doppler velocities associated with the reflected signals (Para. [0051-54] “velocity of the object.”  See also at least Eqs. 2-6); 
extracting landmark points between which a Doppler velocity difference is less than a threshold velocity difference, form among target point included in the Doppler maps (Para. [0045] Fig. 4 item 414 and Fig. 6 item 612.  See also Para. [0077] wherein the determination of a stationary target implies a velocity difference less than a threshold velocity difference); and
estimating a time difference between the first radar sensor and the second radar sensor based on the landmark points using the first Doppler map and the second Doppler map, wherein the time difference is a difference between respective start times of respective operating intervals of the first radar sensor and the second radar sensor (Para. [0077] “for an object peak appearing in both of the range-Doppler arrays, the difference between each phase difference of the four phase differences determined for the peak using time delay .DELTA.T.sub.1 and the respective phase difference of the four phase differences determined for the peak using time delay.” See also Fig. 12 step 1204 & 1212 “compute range-Doppler arrays for each receive channel.”  See also Para. [0051-54] showing the relationship between phase and time difference as well as velocity.  See also Para. [0066-69] as previously cited).
 As to claim 22, Rao further discloses the radar operating method of claim 21, wherein the extracting the landmark points comprises:
merging the first Doppler map and the second Doppler map to generate a merged Doppler map (Fig. 4 item 412 “combine the range-Doppler arrays” and Fig. 6 item 610, 612 “combined range-Doppler array” See also Fig. 11 steps 1106 & 1108 and Fig. 12 steps 1204 and 1212), 
extracting, in the merged Doppler map, first landmark points from first target points of the first Doppler map and second landmark points from second target points of the second Doppler map (Fig. 12 item 1214 “object peaks”), and 
wherein the estimating of the time difference comprises:
estimating the time difference based on the first landmark points and the second landmark points (Para. [0076-79] “phase differences of object peaks are computed 1214. That is, for each corresponding pair of receive channels, the difference between the phase of a object  and
wherein a Doppler velocity difference between the first landmark points is less than a threshold velocity difference (Para. [0077] “if each of the four differences is less than the threshold”), and Doppler velocities of the second landmark points are similar to Doppler velocities of the first landmark points (Id. Note that step 1214 considers a plurality of object peaks).
As to claim 23, Rao further discloses the radar operating method of claim 22, wherein the estimating of the time difference based on the first landmark points and the second landmark points comprises estimating the time difference based on a respective distance between the first landmark points in the merged Doppler map and a respective distance between the second landmark points in the merged Doppler map (Para. [0079] “if multiple object peaks correspond to the stationary object, systematic phase offsets are also determined for these peaks.”  Also note that the time difference between the radar sensors would inherently include the distance between landmark points.).
As to claim 24, Rao further discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 21 (Fig. 2 item 206).
As to claim 25, Rao further discloses the radar operating apparatus of claim 15, wherein the distance map indicates a distance to the object in a vicinity of the radar operating apparatus 
Claim Rejections - 35 USC § 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hammes (US 2020/0011968).
As to claim 1, Hammes discloses a radio detection and ranging (radar) operating apparatus, comprising: radar sensors configured to receive signals reflected from an object (Fig. 1 shows reflections); and
a processor (Fig. 1) configured to generate Doppler maps for the radar sensors based on the reflected signals the Doppler maps including information of Doppler velocities associated with the reflected signals (at least Figs. 3-7 – a Doppler map is essentially a velocity map based on reflected returns) and 
extract landmark peak points between which a Doppler velocity difference is less than a threshold velocity difference, from among target points included in the Doppler maps 
estimate a time difference between the radar sensors based the landmark points using on the generated Doppler maps, (Figs. 1-2 Para. [0070] “spatio-temporal transmit array modulation” see also Para. [0020] “time-correlated” and Para. [0018] “correlated and uncorrelated transitions between positions within the transmit array.”).
As to claim 6, Hammes further discloses the radar operating apparatus of claim 1, wherein the processor (claim 17 “computer” and Fig. 1 “Data Cube Formation”) is further configured to estimate the time difference (Para. [0086] “time modulated array”) based on a correlation map between a first Doppler map, among the Doppler maps, generated for a first radar sensor among the radar sensors (Para. [0085] “The autocorrelation function r(i) depends on the relative time shift” See at least Figs. 1-2 showing Range-Doppler-Angle maps.  See also Para. [0090] “correlation function of PCM”), and a second Doppler map (Fig. 1), among the Doppler maps, generated for a second radar sensor among the radar sensors (Para. [0070] “Multiple-Input-Multiple-Output MIMO).
As to claim 7, Hammes further discloses the radar operating apparatus of claim 6, wherein the processor is further configured to generate correlation maps while shifting one of the first Doppler map and the second Doppler map along a distance axis (Para. [0085] “depends on the relative time shift”), search for a correlation map including a peak correlation value among the generated correlation maps, and estimate the time difference based on a correlation map obtained by the searching (Para. [0091] “peaks at the range and angle of arrival” and note that range is a function of time. See also Para. [0034] “peaks corresponding to . . . all angle and Doppler entries”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being obvious over Rao as applied to claim 1 above and in further view of Stark (US 9,945,943).
As to claim 6, Rao further discloses the radar operating apparatus of claim 1, wherein the processor is further configured to estimate the time difference (Para. [0076-79] as previously cited) based on a (Para. [0045] as previously cited), generated for a first radar sensor among the radar sensors, and a second Doppler map (Id. “each range-Doppler array”), among the Doppler maps, generated for a second radar sensor among the radar sensors (Id.).
Rao does not disclose correlation.
In the same field of endeavor, Stark discloses a correlator that has a particular delay of the baseband transmitted signal is looking for the presence of a reflection from an object at a distance corresponding to the particular delay for the particular correlator, and for which the round-trip delay is the delay used for the baseband transmitted signal (7:40-64).
In view of Stark, it would have been obvious to a person of ordinary skill at the time of filing to apply correlation to the target returns in each frequency and rang bins in the range-Doppler arrays in Rao in order to improve signal-to-noise thereby improving resolution thus reducing ambiguities thus reducing the error of estimates for ambiguities.  
As to claim 7, Rao, in view of Stark, further discloses the radar operating apparatus of claim 6, wherein the processor is further configured to generate correlation maps while shifting one of the first Doppler map and the second Doppler map along a distance axis (Rao: Para. [0055] “estimate the ambiguity” and Para. [0069] where phase is corrected by subtracted a phase value thus meeting the scope of shifting along an axis), search for a correlation map including a peak correlation value among the generated correlation maps, and estimate the time difference based on a correlation map obtained by the searching (Rao: Para. [0069] “the difference between the phase of the object peak in the range-Doppler array resulting from the receive channel of the master radar transceiver IC 202 and the phase of the object peak in the range-Doppler array resulting from the corresponding receive channel of the slave radar transceiver IC 204 is computed 1110, e.g., one phase value is subtracted from the other.”).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Rao does not disclose the limitation wherein the respective distance between the first landmark points in the first Doppler map is equal to the respective distance between the second landmark points in the Doppler map.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Levy-Isreal (US 2019/0039376) discloses a MIMO array for determining differential phase of a radar signal and generating a probability map (see Abstract).
Raphaeli (US 2019/0250249) discloses a method for processing and mixing a number of frequency shift hypothesis in order to offset Doppler frequency shift and result in series of correlation values (see Abstract). 
Schroder (US 2020/0064455) discloses a MIMO radar for resolving angular-direction-of-arrival for spread radar systems (see Abstract).  
Kishigami (US 2018/0088224) discloses a MIMO radar system to determine direction of arrival estimation (Para. [0049]).  
Yomo (US 2018/0088221) discloses a multi-radar system that perform synchronization and synthesizes the result of at least two monostatic radars also acting as bistatic radars (Para. [0005], [0034-46]).  
Eshraghi (US 9,791,551) discloses a vehicle radar system with a multi-radar system that reduces spill-over (10:34-11:3).
Iida (US 2019/0235066) discloses synthesizing beat signals in a FMCW MIMO device based on a motion of a target (Para. [0069] and [0111]).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                                                                                                                                                                                                                       /ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648